           Case 2:15-cv-00619-JAD-VCF Document 79 Filed 01/16/19 Page 1 of 2




 1   LAUREN D. CALVERT, ESQ.
     Nevada Bar No. 10534
 2
     MESSNER REEVES LLP
 3   8945 West Russell Road, Suite 300
     Las Vegas, Nevada 89148
 4   Telephone: (702) 363-5100
     Facsimile: (702) 363-5101
 5   E-mail: lcalvert@messner.com
     Attorneys for Plaintiff
 6

 7                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 8
     CLARENCE GAMBLE,
 9
                                                            CASE NO: 2:15-cv-00619-JAD-VCF
10                        Plaintiff,
     v.
11                                                            STIPULATION AND
     SOUTHERN DESERT CORRECTIONAL                            ORDER TO LIFT STAY
12   CENTER, et al.,
                                                                  ECF No. 79
13                        Defendants.
14
            IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff, by and through
15

16   his counsel, Lauren Calvert, Esq., of MESSNER REEVES LLP, and Defendants, by and through

17   their counsel, Matthew P. Feeley, Deputy Attorney General State of Nevada, OFFICE OF THE

18   ATTORNEY GENERAL, that the Stay in this matter be lifted and vacated and that Defendants’
19
     ///
20
     ///
21
     ///
22
     ///
23

24   ///

25   ///
26   ///
27
                                            {03235818 / 1}Page 1 of 2
28
           Case 2:15-cv-00619-JAD-VCF Document 79 Filed 01/16/19 Page 2 of 2



     pending Motion for Summary Judgment be set for decision in this matter, all briefing having been
 1
     completed.
 2

 3   DATED this 16th day of January, 2019.           DATED this 16th day of January, 2019.

 4   MESSNER REEVES LLP                              OFFICE OF THE ATTORNEY GENERAL
 5   /s/ Lauren D. Calvert, Esq.______________      __/s/ Matthew P. Feeley, Esq,_________________
     LAUREN D. CALVERT, ESQ.                        MATTHEW P. FEELEY
 6
     Nevada Bar No. 10534                           Nevada Bar No. 13336
 7   8945 West Russell Road, Suite 300              555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89148                         Las Vegas, Nevada 89101
 8   Telephone: (702) 363-5100                      (702) 486-3125 (phone)
     E-mail: lcalvert@messner.com                   Email: mfeeley@ag.nv.gov
 9   Attorneys for Plaintiff                        Attorneys for Defendants Brian Williams, Frank
10                                                  Dreesen, Romeo Aranas, and Benedicto Gutierrez

11
                                                   ORDER
12
            IT IS SO ORDERED that the Stay in this matter be lifted, based upon the Stipulation and
13

14   Agreement of the Parties herein. A decision of the Court regarding Defendants’ pending Motion for
            The court will issue a ruling on the pending motion for summary judgment [ECF No. 63]
15   Summary Judgment, having been fully briefed, will accordingly follow.
      in the normal course.
16

17      Dated: 1/28/2019
                                                  UNITED STATES DISTRICT
                                                                DIST
                                                                  STR
                                                                  ST RIICT C
                                                                           COURT
                                                                            OU
                                                                             UR JUDGE
18

19
     Respectfully submitted by:
20

21   MESSNER REEVES LLP

22   By: /s/ Lauren Calvert, Esq.
     LAUREN D. CALVERT, ESQ.
23   Nevada Bar No. 10534
24   8945 West Russell Road, Suite 300
     Las Vegas, Nevada 89148
25   Telephone: (702) 363-5100
     Attorneys for Plaintiff
26

27
                                             {03235818 / 1}Page 2 of 2
28
